Citation Nr: 1616688	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, left knee with status post-operative medial meniscus tear and ligamentous injury with painful motion.

2.  Entitlement to a disability rating in excess of 10 percent for left knee instability.

3.  Entitlement to service connection for right knee disability, to include as secondary to a service-connected left knee disability


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

The issues of increased ratings for the Veteran's service-connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's currently diagnosed degenerative joint disease of the right knee has been attributed, at least in part, to his service-connected left knee disability by competent and credible medical evidence. 


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with degenerative joint disease of the right knee during the appeal period and maintains that it is due to an injury suffered during a basketball game in 2002 which resulted from him favoring his right knee as a result of his service-connected left knee disability. 

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran's private physician, who has treated him since 1987, opined in 2005 that the 2002 injury to the right knee can be directly attributed to the extra load and compensation for the condition of the left knee.  As such, the Board finds that the Veteran's current degenerative joint disease of the right knee was proximately caused by his service-connected left knee disability and that service connection is therefore warranted.  38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509 (1998).


ORDER

Service connection for degenerative joint disease of the right knee is granted. 


REMAND

The Veteran has applied for an increased rating for a left knee disability.  In October 2009 the Veteran underwent a VA examination to ascertain the severity of his left knee disability.  In his 2010 notice of disagreement the Veteran stated that his condition was worse than in October 2009.  As the Veteran's most recent examination is nearly 7 years old, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the most recent VA treatment records of record are dated April 2013.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his knee symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any VA treatment records generated since April 2013 that pertain to the Veteran. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine the current severity of the Veteran's left knee disability.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his left knee disability on his daily activities and his ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


